Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for allowance
    	The following is an examiner’s statement of reasons for allowance: as for claims 1, and 16, the closest prior arts, Borchert et al (2010/0320183) in views of Fosbinder (2006/0157459), discloses welding power supply configured to provide output power to one of a first device or a second device, the welding power supply comprising: power conversion circuitry configured to convert input power to output power; welding terminals, comprising a first welding terminal and a second welding terminal, configured to: receive the output power from the power conversion circuitry.  However, based on the amendments to claims 1, and 16, the combination of the closest prior arts, Borchert et al (2010/0320183) in views of Fosbinder (2006/0157459), do not disclose when the second device is separately electrically connected to the same welding terminals first welding terminal and the same second welding terminal, provide the output power via the welding terminals first welding terminal and the second welding terminal to a second device that uses the output power for the welding operation; and control circuitry configured to receive data from the first or second device via the welding terminals first welding terminal and the second welding terminal to identify the first or second device attached to the welding terminals first welding terminal and the second welding terminal.  The prior arts of record taking singly or in combination do not teach or suggest the 
 	Therefore, claims 1-8, and 16-24 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/AYUB A MAYE/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761